Citation Nr: 0919877	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
facial scars.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a compensable evaluation for stress 
fracture, right tibia.

4.  Entitlement to a compensable evaluation for stress 
fracture, left tibia.

5.  Entitlement to a compensable evaluation for fractures of 
the left mandible parasymphyseal and right mandibular ramus. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the noncompensable evaluations assigned for 
mandibular fractures, stress fracture right tibia, stress 
fracture left tibia, tinea cruris, facial scars, and 
bilateral hearing loss; determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for hair loss; and denied entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.

In July 2007, the Veteran's attorney submitted a notice of 
disagreement on the evaluations assigned for the following: 
mandibular fractures; stress fracture right tibia; stress 
fracture left tibia; facial scars; and bilateral hearing 
loss.  These issues have been perfected on appeal.  

In the July 2007 correspondence, the Veteran's attorney also 
expressed disagreement with the evaluation of a bilateral 
foot condition.  By subsequent letter also dated in July 
2007, the RO advised that service connection for a bilateral 
foot condition had not been adjudicated and therefore, the 
correspondence was not accepted as a notice of disagreement 
with regard to that issue.  The Veteran's attorney raised 
this issue again in the Form 9 and it has since been 
adjudicated as a separate claim resulting in a grant of 
service connection for left plantar fasciitis at 10 percent.  
This issue is not currently before the Board.  



FINDINGS OF FACT

1.  The Veteran's facial scars are not productive of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features or; with 
four or five characteristics of disfigurement.  

2.  The Veteran has level I hearing bilaterally.  

3.  The Veteran's stress fractures of the right and left 
tibia are manifested primarily by complaints of flare-ups in 
the middle one-third of the lower legs.  X-rays of the lower 
legs are normal and there is no evidence of malunion of the 
tibia.  

4.  The Veteran's temporomandibular joint (TMJ) symptoms are 
non-limiting functionally; maximum vertical opening is 41 mm, 
right lateral excursion is 11 mm and left lateral excursion 
is 12 mm without symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for facial scars are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §4.118, Diagnostic Code 7800 (2008).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 
(2008).

3.  The criteria for a compensable evaluation for stress 
fracture, right tibia are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2008).  

4.  The criteria for a compensable evaluation for stress 
fracture, left tibia are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2008).  

5.  The criteria for a compensable evaluation for fractures 
of the left mandible parasymphyseal and right mandibular 
ramus are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.150, Diagnostic Code 
9905 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim. The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in July 2007, the RO advised the Veteran of 
the information and evidence needed to substantiate his 
claims for increase.  The Veteran was notified of the 
information and evidence VA would obtain and of the 
information and evidence he was responsible for providing.  
He was asked to submit any evidence in his possession that 
pertained to his claims.  This letter also provided 
information regarding how VA assigns disability ratings and 
effective dates.  The Board acknowledges that this letter was 
returned to sender as not deliverable.  However, a 
handwritten notation on the envelope indicates that it was 
resent to the correct address in August 2007.  

By letter dated in May 2008, the Veteran was provided notice 
pursuant to Vazquez-Flores, supra.  This letter specifically 
set forth the diagnostic codes pertaining to facial scars, 
bilateral hearing loss, and mandibular fractures.  Although 
the letter indicates that the evaluations of right and left 
tibia fractures were also on appeal, it does not appear that 
the rating criteria pertaining to these issues were set 
forth.  The letter, however, notified the Veteran of the 
evidence considered in determining disability ratings and 
provided examples of the types of evidence that the Veteran 
should tell VA about.  The Board notes that the Veteran was 
provided notice of the Diagnostic Code pertaining to 
impairment of the tibia in the December 2007 SOC.  Review of 
the record clearly shows that the Veteran has been advised of 
the information necessary to substantiate his claim for 
increased evaluations for service-connected stress fractures 
of the right and left tibia and has had an opportunity to 
participate in the appeals process.  That is, the Veteran was 
provided a VA examination and had the opportunity to provide 
information regarding how his stress fractures affect his 
employment and daily activities.  The Board further notes 
that the Veteran is represented by a private attorney.  Thus, 
any errors or deficiencies regarding notice are considered 
harmless.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

The claims file contains the Veteran's service treatment 
records and a statement from Dr. D.B.  The Veteran has not 
provided authorizations for release of private medical 
records or identified additional evidence that needs to be 
obtained.  The Veteran was provided VA examinations 
pertaining to the issues on appeal in August 2007.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability.  At the 
August 2007 examination, the Veteran reported that his 
situation of greatest difficulty was conversations and the 
examiner noted that the degree of hearing loss was normal to 
mild.  The Veteran's functional impairments related to his 
hearing loss are essentially noted in the record and the 
Board finds that further examination is not required.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran essentially contends that the currently assigned 
evaluations do not adequately reflect the severity of his 
disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

Facial scars

The Veteran was originally granted service connection for 
facial scars associated with fractured jaw in February 1999 
and assigned a 0 percent evaluation.  Rating decision dated 
in July 2007 continued the 0 percent evaluation.  In December 
2007, the evaluation was increased to 30 percent effective 
July 9, 2006, which is one year prior to the date of receipt 
of the document construed as a claim for increase.  Staged 
ratings have not been assigned during the appeal period.  

Disfigurement of the head, face, or neck is evaluated as 
follows: with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement (80 percent); 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement (50 percent); with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement (30 percent); and with one characteristic of 
disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).  

The 8 characteristics of disfigurement, for the purposes of 
evaluation under § 4.118, are: (1) scar 5 or more inches (13 
or more cm) in length; (2) scar at least one-quarter inch (.6 
cm) wide at widest part; (3) surface contour of scar elevated 
or depressed on palpation; (4) skin adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm); (6) skin texture 
abnormal (irregular, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm) ; (7) underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm); 
and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm).  Id. at Note (1).  

The Veteran underwent a VA examination in August 2007.  The 
examiner described a right mandibular condyle scar (4 cm long 
by .3 cm wide) and right mandible/chin scar, c-shaped (10 cm 
long by .3 cm wide).  The examiner indicated there was no 
disfigurement.  The scars were not tender on palpation and 
did not result in limitation of motion or loss of function.  
There was no underlying soft tissue damage, skin ulceration 
or breakdown over scar, underlying tissue loss, or 
elevation/depression of scar.  The examiner noted that the 
scars were not the same color as normal skin and were lighter 
than normal.  The size of the discolored skin was the length 
of the scars.  The texture of the scarred area was normal and 
there was no induration or inflexibility.  Diagnosis was 
scars, right jaw, from previous jaw surgery with no current 
complaints.  

On VA dental examination in August 2007, the examiner 
described a 5 cm circumferential external scar extending 
laterally across the inferior border of the symphysis region, 
approximately 3 mm wide and an additional scar running 
laterally in an anterior-posterior direction inferior to the 
right angle of the mandible on the right side of the neck, 
approximately 3 cm long and 3 mm wide.  The scars were 
described as non-tender, slightly depressed, and smooth with 
slightly indurated borders.  Diagnosis was facial scarring 
associated with mandibular fracture.  

In considering whether a higher evaluation is warranted, the 
Board notes that the Veteran's facial scarring is located on 
the right mandible and medical evidence does not show visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features.  
Additionally, the evidence does not show that there are four 
or five characteristics of disfigurement.  Considering the 
findings of the dental examiner, the scars are slightly 
depressed.  However, the scars are not 13 cm or more in 
length, at least .6 cm wide, or adherent to underlying 
tissue.  There is also no evidence of abnormal skin texture 
or underlying soft tissue missing in an area exceeding six 
square inches.  The Board acknowledges that the skin color is 
lighter than normal (hypopigmentation) and that there are 
slightly indurated borders; however, these findings do not 
encompass an area exceeding six square inches.  Thus, the 
criteria for an evaluation greater than 30 percent are not 
met.
 
Finally, the Board notes that effective October 23, 2008, VA 
amended that portion of the rating schedule that addresses 
the skin, specifically Diagnostic Codes 7800 to 7805.  See 73 
Fed. Reg. 54708-54712 (September 23, 2008).  The amendment, 
however, applies to claims received on or after October 23, 
2008.  The claim currently under consideration was received 
prior to that date and therefore, the Board finds that the 
amended regulations are not for application.  

Bilateral hearing loss

The Veteran was originally granted service connection for 
bilateral hearing loss in December 1994 and assigned a 0 
percent evaluation.  In July 2007, the 0 percent evaluation 
was continued.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Puretone threshold average is the sum of 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
divided by four.  To evaluate the degree of disability of 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).

Statement from Dr. D.B. dated in June 2007 indicates that 
recent audiogram showed some high pitch hearing loss, 
especially in the left ear.  Puretone thresholds were not 
provided.  

On VA examination in August 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
25
40
LEFT
20
15
15
45
50

Pure tone threshold average was 30 in the right ear and 31.25 
in the left ear.  An exceptional pattern of hearing 
impairment was not shown.  Maryland CNC speech recognition 
score was 96 percent in the right ear and 94 percent in the 
left ear.  

Pursuant to the rating schedule, the Veteran has level I 
hearing bilaterally corresponding to a 0 percent evaluation.  

Additional examination was conducted in October 2007 related 
to the Veteran's claim for service connection for tinnitus.  
It was noted that hearing testing was not completed at that 
time and the audiometric findings shown were the test results 
from August 2007.  

On review, the criteria for a compensable evaluation for 
bilateral hearing loss are not met.  


Stress fractures, right and left tibia

Service treatment records show the Veteran was seen November 
5, 1990 with complaints of pain in the shins.  Assessment was 
bilateral stress fractures of the tibias.  The Veteran was 
seen the following day in orthopedics.  X-rays showed stress 
fractures left tibia at the junction of the mid and lower 
third and stress fracture right tibia in the mid third.  
Assessment was bilateral stress fractures (healing) legs.  
The Veteran underwent a bone scan on November 9, 1990 which 
showed stress fractures left tibia and right metatarsals; and 
stress reaction right tibia.  

Service connection for stress fractures of the bilateral legs 
was originally granted in December 1994 and a 0 percent 
evaluation was assigned.  Rating decision dated in July 2007 
continued 0 percent evaluations for stress fractures of the 
right and left tibias.  

The Veteran's stress fractures are currently evaluated under 
Diagnostic Code 5262 (impairment of the tibia and fibula).  
Under this provision, malunion of the tibia and fibula is 
rated as follows: with slight knee or ankle disability (10 
percent); with moderate knee or ankle disability (20 
percent); and with marked knee or ankle disability (30 
percent).  A 40 percent rating is assigned when there is 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).  

For VA purposes, normal range of motion of the knee is from 0 
degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2008).  Normal range of motion of the ankle 
is dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees.  Id.  
 
A June 2007 statement from Dr. D.B. documents the Veteran's 
reports of an in-service left ankle fracture and complaints 
of residual weakness and pain with weight bearing.  
The Veteran underwent a VA examination in August 2007.  He 
reported the onset of lower leg pains in 1990.  Course since 
onset has been intermittent with remissions.  He reported 
pain in the mid one-third of both lower legs.  There was no 
fracture site motion or history of deformity.  The Veteran 
reported rare use of a cane.  He reported mild flare-ups 
about once a month lasting hours.  On physical examination, 
there was no evidence of leg shortening or bone or joint 
abnormality.  There was no evidence of abnormal weight 
bearing and there were no functional limitations on standing 
or walking.  There was no evidence of genu recurvatum or 
malunion of the os calcis or astragalus.  X-rays of the lower 
legs were all normal with no residual bony changes noted.  
Diagnosis was shin splints, intermittent, both lower legs, 
with a remote history of lower leg stress 
fractures/reactions.  

The examiner commented that the Veteran experiences monthly 
flare-ups occurring with activity especially if he is on his 
feet a lot.  The Veteran denied functional impairment and 
stated that his lower legs do not interfere with his job or 
other daily activities.  The examiner noted there were no 
specific joints involved concerning these long bone issues so 
he examined the closest joints (knees and ankles).  The 
Veteran had no specific knee complaints but complained of 
previous ankle problems.  In the knees, flexion was from 0 to 
120 degrees bilaterally and the examiner believed this was 
his maximum range of motion.  Complete extension was noted.  
There was no ligamentous laxity and no crepitus.  In the 
ankles, dorsiflexion was to 30 degrees and plantar flexion to 
45 degrees with no varus or valgus angulation of the os 
calcis.  There was mild discomfort noted throughout all 
ranges of motion.  On repetitive motion testing, there was no 
pain in the knees and mild pain in the ankles.  There was no 
weakness, fatigue, or incoordination noted.  The examiner 
indicated there was no current major functional impact, but 
with repetitive use, he might get pain in the joints, but he 
had no complaints about the lower legs.  No knee instability 
was noted.  

In July 2007, the Veteran filed a claim for service 
connection for his left ankle.  The Veteran underwent an 
examination for his left ankle in November 2007.  X-rays of 
the left ankle were normal.  Dorsiflexion and plantar flexion 
were normal although there was tenderness beginning at 15 
degrees and 40 degrees respectively.  There was mild increase 
in pain on repetitive motion.  The Veteran was subsequently 
granted service connection for left ankle disability (chronic 
recurrent left ankle strain) and assigned a 10 percent 
evaluation based on painful motion.  

Pursuant to regulation, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14 (2008).  As the Veteran is already being compensated 
for his left ankle impairment, the Board cannot consider the 
same findings in connection with his claim for increase for 
stress fracture of the left tibia.  

On review, the Board does not find that the Veteran's 
disability picture meets or more nearly approximate the 
criteria for compensable evaluations for stress fractures of 
the right and left tibias.  X-rays of the lower legs in 
August 2007 were interpreted as normal and evidence of record 
does not show any current malunion of the right or left 
tibia.  The Board acknowledges that the Veteran has limited 
flexion in the knee joints.  Notwithstanding, the Veteran did 
not voice complaints related to his knees and instead, 
reported the pain in the mid one-third of the lower legs.  
The Board acknowledges the Veteran's reports of previous 
ankle problems, but notes that dorsiflexion and plantar 
flexion were normal on examination.  The Board has considered 
the Veteran's complaints of lower leg pains and objective 
findings of mild discomfort during range of motion of the 
knee and ankle joints; however, the Board does not find 
adequate pathology to support compensable evaluations based 
on functional impairment.  In fact, the Veteran has denied 
such impairment and has not reported interference with 
employment or daily activities.  Regarding the left ankle, as 
discussed above, the Veteran is currently being compensated 
for these complaints.  

Mandibular fractures

Service treatment records dated in June 1994 show the Veteran 
underwent open reduction, internal fixation of mandibular 
fractures.  Operative diagnosis was (1) left mandibular 
parasymphyseal fracture and (2) right mandibular ramus 
fracture.  Rating decision dated in February 1999 granted 
service connection for the mandibular fractures and assigned 
a 10 percent evaluation effective August 9, 1994.  The 
evaluation was reduced to 0 percent effective December 1, 
1999.  Rating decision dated in July 2007 continued the 0 
percent evaluation.

Statement from Dr. D.B. dated in June 2007 indicates the 
examination of the mandible revealed no significant 
abnormality and the Veteran had no sign of any temporal 
mandibular joint (TMJ) problem or subluxation.  There was no 
abnormal crepitation of the joint with movement of the jaw.  

On VA examination in August 2007, the examiner reviewed the 
claims file and provided a summary of the Veteran's in-
service injury and subsequent treatment.  The Veteran 
reported pain of 6/10 on the Wong-Baker Faces Pain Rating 
Scale when symptomatic in the condylar and symphysis regions.  
Range of motion showed a maximum vertical opening of 41 mm; 
right lateral excursion of 11 mm; and left lateral excursion 
of 12 mm without symptoms.  The TMJ were symmetrical 
bilaterally with intact condylar borders and well defined 
fossae.  There was no clicking or popping of the TMJ noted on 
auscultation or palpation, with no tenderness on palpation of 
either lateral pterygoids or external masseters.  The Veteran 
reported occasional symptoms in the TMJ and symphysis region 
on awakening.  The Veteran demonstrated an "S" deviation on 
opening without symptoms.  Panoramic radiograph demonstrated 
missing teeth #1, 15, and 17.  There was a mandibular plate 
and screws in the right subcondylar and symphysis region 
extending from tooth #21-26 and radiographic appearance was 
normal. Examination showed generalized moderate to severe 
periodontal disease.  Diagnosis included mild to moderate TMJ 
symptoms.  The examiner noted that TMJ symptoms were mild and 
non-limiting functionally and were at least as likely as not 
caused by or a result of the traumatic injury.  Missing teeth 
and periodontal disease were not caused by or a result of the 
injuries.  

The Veteran's disability is currently evaluated pursuant to 
Diagnostic Code 9905.  Under this provision, limited motion 
of temporomandibular articulation is evaluated as follows: 
inter-incisal range 0 to 10 mm (40 percent), 11 to 20 mm (30 
percent), 21 to 30 mm (20 percent), and 31 to 40 mm (10 
percent); and range of lateral excursion 0 to 4 mm (0 
percent).  38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).  
Note to this provision indicates that ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.  Id.  

On review, and considering the range of motion findings on VA 
examination, the Veteran does not meet the criteria for a 
compensable evaluation.  An increased evaluation is also not 
warranted based on functional impairment due to pain or other 
factors.  Medical evidence of record indicates that the TMJ 
symptoms are non-limiting functionally.  

The Board has considered whether a compensable evaluation is 
warranted under other diagnostic codes pertaining to 
conditions of the mandible or ramus.  There is no evidence of 
loss of mandible, nonunion or malunion of the mandible with 
loss of masticatory function; or loss of whole or part of the 
ramus or substance of the ramus and therefore, the Board 
finds that Diagnostic Codes 9901, 9902, 9903, 9904, 9906, and 
9907 are not for application.  

On review, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for increase and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 4.3 (2008).  The Board has considered the 
potential for staged ratings and finds that they are not for 
application with regard to the issues decided herein.  See 
Hart, supra.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  On review, objective evidence does not show that 
the Veteran's facial scars, bilateral hearing loss, stress 
fractures of the bilateral tibias, or residuals of mandibular 
fractures require frequent hospitalizations or that these 
disabilities cause marked interference with employment beyond 
that contemplated by the rating schedule.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

Entitlement to an evaluation greater than 30 percent for 
facial scars is denied. 

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a compensable evaluation for stress fracture, 
right tibia is denied.

Entitlement to a compensable evaluation for stress fracture, 
left tibia is denied.  

Entitlement to a compensable evaluation for fractures of the 
left mandible parasymphyseal and right mandibular ramus is 
denied.   



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


